Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a semiconductor device.
Group II, claim(s) 15-20, drawn to a method of forming a semiconductor device.

The species are as follows: 
1.	Embodiment of figure 4A, wherein auxiliary electrode 8 is not present in the second via-hole 72.
2.	Embodiment of figure 4B, wherein auxiliary electrode 8 cover the bottom of the second via-hole 72.
3.	Embodiment of figure 4C, wherein auxiliary electrode 8 does not cover the bottom of the second via-hole 72.
4.	Embodiment of figure 4E, wherein the second via-hole 72 is not aligned with the bridge electrode 5.
5.	Embodiment of figures 4H and 7, wherein a common electrode 162 and a liquid crystal layer 163 sandwiched between the pixel electrode 161 and the common electrode 162 and a connection electrode 20 covers the entire substrate in the non-display region.
6.	Embodiment of figure 6, wherein a common electrode 162 and a liquid crystal layer 163 sandwiched between the pixel electrode 161 and the common electrode 162 and a connection electrode 20 does not cover the entire substrate in the non-display region.



Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Species 1-6 lack unity of invention because even though the inventions of these groups require the technical feature of a connection (i.e. common) electrode and a bridge electrode which is at least partially in at least one via-hole of the plurality of via-holes, and is electrically connected with the connection electrode, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhan (2016/0064415).   Zhan teaches in figure 2 and related text the technical feature of connection electrode 12 and a bridge electrode 11 which is at least partially in at least one via-hole of the plurality of via-holes and is electrically connected with the connection electrode 12, such that the shared technical feature of the present invention lacks novelty or inventive step.


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




O.N.								/ORI NADAV/
2/16/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800